Case 1:21-cv-23279-BB Document 1-2 Entered on FLSD Docket 09/10/2021 Page 1 of5

Filing # 131937083 E-Filed 08/03/2021 01:44:56 PM

4

IN THE CIRCUIT COURT OF THE
11" JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA
ORLANDO GONZALEZ,
Case No.:
Plaintiff,
Vs.
HOME DEPOT USA, INC,
d/b/a THE HOME DEPOT
a foreign corporation and
COCA-COLA BEVERAGES FLORIDA,
LLC,
Defendants.
COMPLAINT
The Plaintiff, ORLANDO GONZALEZ, by and through his undersigned counsel and sues
the Defendants, HOME DEPOT U.S.A., INC. A foreign corporation d/b/a THE HOME DEPOT
(hereinafter referred to as HOME DEPOT U.S.A, INC.) and COCA-COLA BEVERAGES
FLORIDA, LLC alleges as follaws:
GENERAL ALLEGATIONS
1. This is an action for damages in excess of thirty thousand ($30,000.00) dollars,
2, At all times material hersto, the Plaintiff, ORLANDO GONZALEZ, was an
individual residing in Miami-Dade County, Florida.
3. At all times material hereto, the Defendant, HOME DEPOT U.S.A., INC., was a
foreign corporation doing business in Miami-Dade County, Florida.
4, At all times material hereto, the Defendant, COCA-COLA BEVERAGES FLORIDA,
LLC, was a Florida Limited Liability Company doing business in Miami-Dade County, Florida
5, Venue is proper in Miami-Dade County as the subject incident took place therein.
6. On or about September 5, 2020, Defendant, HOME DEPOT U.S.A., INC., owned
maintained and/or controlled a Home Depot store located at 950 SE 12 Street, Hialeah, Florida.
7. Atall times material hereto, Defendant, COCA-COLA BEVERAGES FLORIDA,

LLC owned, maintained, and/or controlled the fridges/coolers at or near the checkout lanes at the
Case 1:21-cv-23279-BB Document 1-2 Entered on FLSD Docket 09/10/2021 Page 2 of 5

‘ Home Depot store located at 950 SE 12 Street, Hialeah, Florida.

8, On the above date and time, Plaintiff, ORLANDO GONZALEZ, was a business
invitee on the Defendants’ property and lawfully on the premises.

9, On the above date and time, the Plaintiff, ORLANDO GONZALEZ, while exercising
due care and caution for his own safety, was shopping at said HOME DEPOT U.S.A,, INC store when
he was caused to slip and fall to the ground due the careless and negligent manner in which the store
floors and coolers/fridges were maintained, monitored, and/or controlled at said premises. More
specifically, the Plaintiff slipped on an unmarked liquid substance, which upon information and belief
which was leaking from a fridge/cooler at or near the checkout lanes causing him to fall to the ground.

COUNT I: NEGLIGENCE CLAIM AGAINST HOME DEPOT U.S.A.

The Plaintiff readopts and re-alleges each and every allegation contained in Paragraphs 1
through 9, as if they were fully set forth herein and further alleges:

10. At all times material hereto, the Defendant, HOME DEPOT U.S.A., by and through
its agents and/or employees, owed the Plaintiff a duty of reasonable care to maintain the checkout
areas in a condition reasonably safe for their intended uses and free from all conditions which would
render them dangerous and unsafe for the Plaintiff, and/or present an unreasonable risk of harm to
him in his lawful use of the same.

11. The Defendant, HOME DEPOT U.S:A., owed the Plaintiff a duty to warm him of the
aforedescribed dangerous and unsafe condition which led to Plaintiff's injuries.

12, The Defendant, HOME DEPOT U.S.A., by and through its employees, servants,
and/or agents breached its duty of care to the Plaintiff, by committing one or more of the following
negligent acts of commission and/or omission which proximately caused injury to the Plaintiff as
hereinafter alleged more fully:

a. The Defendant failed to properly maintain and
examine the subject area in the checkout area to make

sure it was safe and free from dangerous conditions,
including substances, such as leaking water;
Case 1:21-cv-23279-BB Document 1-2 Entered on FLSD Docket 09/10/2021 Page 3 of 5
b. Had Defendant exercised reasonable care in the
5 maintenance of the subject area, it would have
discovered the dangerous condition of an unmarked
liquid substance(s) leaking from the fridge/cooler;
c. The Defendant failed to warn the Plaintiff of the dangerous

condition it knew or should have known existed in the subject

location; and

d. The aforedescribed dangerous condition was a regular, reoccurring,
and ongoing condition; therefore, Defendant knew or in the exercise
of reasonable care, should have known of the aforedescribed

dangerous condition.

13. As a direct and proximate result of Defendant’s negligence, the Plaintiff has been

forced to incur medical bills, has suffered bodily injury resulting in severe physical pain and suffering,

disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care and treatment, aggravation of preexisting injuries, if any,

and loss of the ability to earn wages. His losses are permanent and continuing in nature and the

Plaintiff will suffer losses in the future.

WHEREFORE, the Plaintiff, ORLANDO GONZALEZ, demands judgment against the

Defendant, HOME DEPOT U.S.A,, INC., for damages, costs, and any other relief this Court may

deem appropriate. The Plaintiff further demands trial by jury as to all issues so triable as a matter of

right.

COUNT Il: NEGLIGENCE CLAIM AGAINST COCA-COLA BEVERAGES FLORIDA.

LLC

The Plaintiff readopts and re-alleges cach and every allegation contained in Paragraphs |

through 9, as if they were fully set forth herein and further alleges:

14. Atall times material hereto, the Defendant, COCA-COLA BEVERAGES FLORIDA,

LLC by and through its agents and/or employees, owed the Plaintiff a duty of reasonable care to

maintain the coolers/fridges in the checkout area in a condition reasonably safe for their intended uses

and free from all conditions which would render them dangerous and unsafe for the Plaintiff, and/or

present an unreasonable risk of harm to him in his lawful use of the same,

15. The Defendant, COCA-COLA BEVERAGES FLORIDA, LLC owed the Plaintiff a
Case 1:21-cv-23279-BB Document 1-2 Entered on FLSD Docket 09/10/2021 Page 4 of 5

duty to warn him of the aforedescribed dangerous and unsafe condition which led to Plaintiffs
injuries.

16. The Defendant, COCA-COLA BEVERAGES FLORIDA, LLC., by and through its
employees, servants, and/or agents breached its duty of care to the Plaintiff, by committing one or
more of the following negligent acts of commission and/or omission which proximately caused injury
to the Plaintiff as hereinafter alleged more fully:

a. The Defendant failed to properly maintain and
examine the fridges/coolers in the checkout area to
make sure it was safe and free from dangerous
conditions, such as leaks;

b. Had Defendant exercised reasonable care in the
maintenance of the subject fridge/cooler, it would have
discovered the dangerous condition of leaking:

e The Defendant failed to wam the Plaintiff of the dangerous
condition it knew or should have known existed in the subject
location; and

d. The aforedescribed dangerous condition was a regular, reoccurring,
and ongoing condition; therefore, Defendant knew or in the exercise
of reasonable care, should have known of the aforedescribed
dangerous condition.

17. As a direct and proximate result of Defendant’s negligence, the Plaintiff has been
forced to incur medical biils, has suffered bodily injury resulting in severe physical pain and suffering,
disability, disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, aggravation of preexisting injuries, if any,
and loss of the ability to ear wages. His losses are permanent and continuing in nature and the
Plaintiff will suffer losses in the future.

WHEREFORE, the Plaintiff, ORLANDO GONZALEZ, demands judgment against the
Defendant, COCA-COLA BEVERAGES FLORIDA, LLC for damages, costs, and any other relief
this Court may deem appropriate. The Plaintiff further demands trial by jury as to all issues so triable

as a matter of right.
Case 1:21-cv-23279-BB Document 1-2 Entered on FLSD Docket 09/10/2021 Page 5of5

In Compliance with Rule 2.516 all pleadings in this cause shall be served on the

undersigned by E-mail to pleadings@anl-law.com

DATED this _ Qe AS day of Thucuash UX i 2021,

LAW OFFICES OF ANIDJAR & LEVINE, P.A.
Attorney for Plaintiff

300 SE 177 Street

Fort Lauderdale, FL 33316

Tel: (954) $25-0050/ Fax: (954) 525-0020

E-Mail for Bisadings - —— vanl-law.com

N

eo By: _—
ra __ GLEN B-EEVINE-E
SN TSS

ow TEVON WORKMAN, ESQ.
FBN 1004245
